By the Court:
We can recognize no agent for the purpose of the service of papers, unless residing at Detroit or Lansing.
Besides, the time for which notice was given in this case was insufficient. It is the residence of the attorney, *334and not that of the agent, which determines the time for which notice must be given. Rule twenty - six requires a ten days notice where the attorney resides over a hundred miles from the place of hearing, and that should have been given in this case, whether served on an agent or personally.

Motion denied.